Citation Nr: 0913420	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-03 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for bilateral hearing loss and found that the Veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a low back condition.  

In December 2008 the Veteran was notified that he was 
scheduled for a Board hearing in January 2009.  He did not 
report for this hearing and has provided no explanation for 
his failure to report.  His hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2008).

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the 
RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a low back disability.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDING OF FACT

Evidence received since the July 1999 Board decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, is not related to the pertinent unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for a low back disability, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
July 1999 Board decision, and the claim for entitlement to 
service connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.156 (a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2004, October 2004, and January 2005, 
and post-adjudication notice by letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim to reopen entitlement 
to service connection is denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Although the March 2004 letter discussed above did not 
specifically inform the Veteran of the basis of the last 
final denial in September 1999 for the claim to reopen the 
claim for service connection for a low back disability, 
pursuant to Kent v. Nicholson, 20 Vet, App. 1 (2006), the 
Veteran has nonetheless been notified pursuant to Kent v. 
Nicholson.  The letter did describe the meaning of "new" 
and "material" evidence in order to reopen the claim.  A 
December 2006 statement of the case (SOC) noted that the 
Veteran's claim for service connection for a low back 
disability was denied because there was no objective medical 
evidence, which showed the current lumbar spine disability 
was associated with events during service.  Furthermore, the 
Veteran and his representative have demonstrated actual 
knowledge of the evidence necessary to substantiate a new and 
material evidence claim, including the basis of the last 
final denial in July 1999.  In his representative's March 
2009 informal hearing brief, it is specifically argued that 
the Board previously denied the service connection claim 
because it found the Veteran's current condition was not a 
result of service, despite an in-service back injury and, 
therefore, a VA examination was necessary to address whether 
the Veteran's low back disability was related to service.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it).

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In July 1999, the Board denied the Veteran's claim for 
service connection for a back disability, finding that there 
was no competent medical evidence linking the Veteran's 
current back disability to his in-service back injury, and 
that there was no clinical evidence of any back complaints 
for many years following the Veteran's separation from 
service.  That decision is final.  See 38 C.F.R. § 20.1100 
(2008).  The Veteran seeks to reopen his service connection 
claim for a low back disability.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 
In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the July 1999 Board 
decision includes the Veteran's STRs, private treatment 
records indicating severe degenerative changes of the 
cervical spine, a private chiropractor's statement dated in 
September 1996 noting that the Veteran was involved in a 
motor vehicle accident in April 1996, VA treatment records 
indicating that he experienced back pain for fifty years and 
that his low back pain started in service, and an August 1998 
private medical statement noting that the Veteran was 
prescribed pain medication to treat a World War II back 
related injury.  Additionally, the Veteran's wife submitted a 
statement dated in August 1998 noting that the Veteran has 
had severe back pain since they met in 1952.

Evidence submitted since the July 1999 Board decision 
pertaining to the Veteran's back includes November 2003 VA 
treatment records noting that the Veteran complained of low 
back pain for 53 years, which he claims started in service, a 
February 2005 private medical record noting that the Veteran 
has degenerative disc disease, a June 2005 VA treatment 
record noting that the Veteran reported chronic low back pain 
since he was thrown out of a trunk during service and that he 
was assessed with moderate multilevel degenerative disc 
disease, facet arthropathy with severe central canal stenosis 
L2-4, formainal narrowing with radicular symptoms of 
radiating pain and weakness, and duplicate copies of some of 
his STRs. 

The duplicate copies of the Veteran's STRs are not new 
because they were considered by the Board at the time of its 
July 1999 decision.

Regarding the November 2003 VA treatment records, February 
2005 private medical record, and June 2005 VA treatment 
record this evidence is new because it is not duplicative of 
evidence considered by the Board at the time of its July 1999 
decision.  However, the November 2003 VA treatment records, 
the February 2005 private medical record, and the June 2005 
VA treatment records are not material because they merely 
note that the Veteran reported that he has had back pain 
since service and that he currently has a back disability, 
which information is redundant of the evidence of record at 
the time of the Board's July 1999 decision.  38 C.F.R. § 
3.156 (a).  Thus, the Veteran has not submitted any evidence 
that relates to the unestablished fact; that is, whether the 
Veteran's current low back disability is related to an event, 
injury, or disease during service as required by 38 C.F.R. § 
3.303 (2008).  

Given the absence of receipt of any new and material evidence 
since the July 1999 Board decision, reopening the claim to 
entitlement to service connection for a low back disability 
is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

The petition to reopen the claim for service connection for a 
low back disability is denied.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  He contends that while he was stationed in Italy he 
was exposed to noise from 155 Howitzers and had no earplugs 
or earmuffs.   

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent medical or lay evidence of a 
nexus between the claimed in- service disease or injury and 
the present disease or injury.  Hickson v. West, 12 Vet. App. 
247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

January 2004 VA audiology records note that the Veteran has 
mild to severe sloping sensorineural hearing loss in the 
right ear and severe sloping sensorineural hearing loss in 
the left ear.  An April 2005 social work assessment and 
referral record notes that the Veteran has a diagnosis of 
sensorineural hearing loss in both ears.  

Personnel records indicate the Veteran's military 
occupational specialty (MOS) was as a light truck driver and 
that he was involved in battles or campaigns in Normandy, 
Northern France, the Ardennes, the Rhineland, and Central 
Europe.  He was awarded the World War II Victory Medal and a 
campaign medal with 5 bronze stars.  The Veteran is competent 
to testify to that which he can experience, such as exposure 
to loud noises in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board finds the Veteran's contentions 
regarding his in-service noise exposure to be credible and 
exposure to acoustic trauma in service is conceded.  

The April 2005 social work assessment and referral record 
notes that the Veteran has sensorineural hearing loss in both 
ears, which is likely due to severe noise exposure.  It was 
noted that the Veteran's employment history was as a truck 
driver for the city of Los Angeles.  

The record shows a current diagnosis of bilateral hearing 
loss, exposure to acoustic trauma in service, and an 
indication that the current disability may be associated to 
service.  However, there is insufficient medical evidence for 
the Board to decide the Veteran's claim as the April 2005 
social work assessment does not specify whether the Veteran's 
current hearing loss is due to noise exposure during or after 
service, and a VA medical examination must be provided to 
determine whether the Veteran's hearing loss is related to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (c) (2008).   

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for an 
audiological examination to determine 
the etiology of any current hearing 
loss disability.  The examiner should 
conduct an audiological examination of 
the Veteran, including taking a 
detailed history of his exposure to 
acoustic trauma during and after active 
service, and provide an opinion as to 
whether it is at least as likely as not 
that any hearing loss disability is 
related to noise exposure during 
service.  A complete rationale must be 
provided for all opinions. 

The claim folder must be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner must note the Veteran's STRs, 
including his January 1949 separation 
examination.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


